     Case 2:19-cv-13546-MLCF-JCW Document 1 Filed 11/11/19 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OE LOUISIANA



ERIC HOLTS,on Behalf of Himself and
on Behalf of All Others Similarly Situated,
                                                 CIVIL ACITON NO. 2:19-cv-13546
     Plaintiffs,
                                                 JURY TRIAL DEMANDED
V.


TNT CABLE CONTRACTORS,INC.
AND UDEO SERVICES ONE INC.


      Defendants.




                          COLLECTIVE ACTION COMPLAINT


                                         SUMMARY


  1. Defendants, TNT Cable Contractors, Inc. ("TNT") and Udeo Services One Inc.

     ("Udeo")(hereinafter collectively referred to as "Defendants"), failed to pay Plaintiff, Eric

      Holts, and their other Technicians appropriate overtime wages when they work more than

      forty (40) hours in a workweek as required by the Fair Labor Standards Act("FLSA"), 29

      U.S.C. §201 etseq.

  2. Plaintiff brings this matter as a national collective action under the FLSA. Plaintiff and the

      similarly situated employees he seeks to represent, are current and former workers of

      Defendants, who were hired as Technicians within the last three years (hereinafter referred

      to as the "Class Members").

  3. Defendants' pay practices and policies applied not only to Plaintiff, but also to all Class

      Members. Therefore, Plaintiffs bring this suit on behalf of himself and all other similarly

      situated Technicians.
   Case 2:19-cv-13546-MLCF-JCW Document 1 Filed 11/11/19 Page 2 of 8



                              JURISDICTION AND VENUE


4. This Court has federal question jurisdietion of this action under 28 U.S.C. § 1331 as this

   ease is brought, in part, pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b).

5. Venue is proper in the Eastern District of Louisiana under 28 U.S.C. § 1391(b)(2) because

   a substantial part of the acts and conduct charged herein occurred in this district.

                                     THE PARTIES


6. Plaintiff, Eric Holts, lives in the Eastern District ofLouisiana. Plaintiff has been employed

    by Defendants as a Technician since March of2019. His written consent is attached hereto

   as Exfiibit 1.


7. The class of similarly situated individuals consists of all Technicians who worked for

    Defendants within the last three years (hereinafter referred to as "Class Members")-

8. Udeo is an Illinois corporation that may be served through its registered agent: United

    States Corporation Agent, 500 North Michigan Avenue, Suite 600 in Chicago, Illinois

   60611.


9. TNT is a corporation with its principal business office in Missouri, that may be served

   through its registered agent: National Registered Agents, Inc., 3867 Plaza Tower Drive,

    Baton Rouge, Louisiana 70816.

10. Defendants Udeo and TNT are establishments that, both individually and collectively, are

   engaged in related activities performed through a unified operation or control, for common

    business purposes.

11. Defendant TNT employed Plaintiff and other similarly situated individuals by using a

    subcontractor system.    Defendant Udeo is a is a subcontractor of Defendant TNT.




                                                                                    Page 2 of 8
  Case 2:19-cv-13546-MLCF-JCW Document 1 Filed 11/11/19 Page 3 of 8



   Defendants TNT and Udeo controlled and supervised the work performed by Plaintiff and

   other similarly situated individuals.

                                    FLSA COVERAGE


12. At all times relevant to this dispute, Udeo and TNT have been an enterprise within the

   meaning of the FLSA. 29 U.S.C. § 203(r).

13. At all times relevant to this dispute, Defendants have been an enterprise engaged in

   commerce or in the production of goods for commerce within the meaning of the FLSA.

   29 U.S.C. § 203(s)(l).

14. At all times relevant to this dispute, Defendants have had annual gross sales in excess of

   $500,000.

15. At all times relevant to this dispute. Plaintiff and the Class Members were employees

   engaged in commerce or the production of goods for commerce as required by 29 U.S.C.

   § 207.

16. Udeo and TNT, among other ventures, provides telecommunication and installation

   services for residential and commereial clients.


17. Plaintiff was hired to work as a Technicians for Defendants. Defendants control Plaintiffs


   conditions of employment. For instance. Defendants determine the technicians' pay rate,

   determine the amount to be deducted from their wages, provided Plaintiff with uniforms

   and identification badges, directed Plaintiff as to locations in which he was to work,

   restricted Plaintiffs installations to Defendants' eustomers, regularly furnished training

   guidelines, directed Plaintiff to comply with Defendants' work specifieations and rules of

   conduct, required Plaintiff to communicate at the completion of each installation directly




                                                                                  Page 3 of 8
  Case 2:19-cv-13546-MLCF-JCW Document 1 Filed 11/11/19 Page 4 of 8



   to Defendants, and set policies and procedures that Plaintiff and other Class Members are

   required to follow.

18. Plaintiff and the Class Members were paid a set amount per "job" completed, regardless of

   time spent on the "job". Plaintiff and the Class Members regularly worked over forty (40)

   hours in a work week in order to complete all of their job assignments. Defendants,

   however, did not pay Plaintiffs and the Class Members for all hours worked in order to

   avoid overtime payments. Defendants, through the guise oftheir payment policies, denied

   the rights of Plaintiffs and the Class Members guaranteed to them under the FLSA.

19. Plaintiffs primary duties as a Technician consists of: (1) driving to TNT's warehouse to

   pick up the supplies and equipment he will require for the day as well as a list (or route) of

   customers they will service that day; driving to customers' homes/businesses to install

   and/or repair equipment; calling customers to confirm appointments; attending meetings

   required by Defendants; submitting electronic information of completed jobs at the end of

   the day; retuming to TNT's office at the end of the day, when necessary.

20. As a Technician, Plaintiff regularly worked more than forty (40) hours per workweek to

   complete all his job assignments. Plaintiff was not a member of management. Neither he

   nor any other Class Member had authority to: (1) manage an enterprise, (2) hire or fire

   other employees,(3)set the pay rates of other employees,(4)create policies or procedures

   to govern Defendants' employees,(5) handle employee grievances,(6)determine the type

   of equipment or materials that Defendants could use in their operations,(7)plan and/or set

   Defendants' budget,(8) enter into contracts on behalf of Defendants, or otherwise have

   operational control over Defendants' business operations and practices.           Moreover,

   Plaintiffand the Class Members did not perform office or non-manual work directly related




                                                                                    Page 4 of 8
   Case 2:19-cv-13546-MLCF-JCW Document 1 Filed 11/11/19 Page 5 of 8




   to the management or general business operations of Defendants or their customers, nor

   did they exercise discretion and independent judgment with respect to matters of

   significance in the conduct of Defendants' business.

21. Plaintiff and Class Members were at all times "non-exempt" employees and eligible to

   receive overtime pay pursuant to Section 207 of the FLSA.

22. Defendants had the power to discipline and/or terminate Plaintiff and the Class Members,

   regularly supervised and controlled work schedules and conditions of employment for

   Plaintiff and Class Members, determined the rate and method of payment of wages and

   commissions, paid Plaintiff and Class Member wages and made deductions to their wages,

   and maintained employment records of Plaintiff and Class Members.

23. Defendants also failed to pay Plaintiff and the Class Members for all hours worked.

   Specifically, Defendants failed to pay for the time spent by Plaintiffand the Class Members

   for duties and responsibilities required of them, including the time spent picking up

   supplies and equipment from TNT's warehouses, waiting in line at the warehouses to pick

   up/turn in supplies and paperwork,travel time to the firstjob ofthe day,travel time between

   appointments, and time spent attending meetings, among other things.

24. At all times relevant to this action. Defendants were the joint employers of the Plaintiff

   within the meaning ofthe FLSA. Defendants do not act entirely independent ofeach other

   and are not completely dissociated with respect to the employment of the Plaintiff.

   Defendant TNT, together with Udeo, maintain authority, control and supervision over

   Plaintiff and establish the employment policies that were applied to Plaintiff.

25. Defendants benefited financially from the work performed by Plaintiff.




                                                                                     Page 5 of8
   Case 2:19-cv-13546-MLCF-JCW Document 1 Filed 11/11/19 Page 6 of 8




26. Defendant Udeo acts directly in the interest of TNT in relation to any supervision it

   provided over Plaintiff in the workplace.

                       COLLECTIVE ACTION ALLEGATIONS


27. Plaintiff brings this suit as a collective action pursuant to 29 U.S.C. § 216(b) on behalf of

   himself and all other persons employed by Defendants as a Technician within three (3)

   years from the filing of this suit who, like Plaintiff (i) have not been compensated the

   correct overtime rate of pay, (ii) have been subjected to improper deductions from their

    wages,(iii) have not been paid for all hours worked, and/or(iv) have not been compensated

   at one and a half their regular rate of pay for all hours worked in excess of forty (40) hours

   in a single week.

28. Defendants classified and paid all of its Technicians in the manner deseribed above.

   Defendants also made the same improper deductions from the Class Members' wages and

   calculated their regular (and overtime) rate of pay in the same manner. In this regard.

   Defendants maintained a common pay practice or policy and the Class Members are

   similarly situated to Plaintiffs.

29. Defendants' Technicians all perform the same essential job functions and duties

   notwithstanding the fact that one employee might have more tenure, experience, or require

   less supervision than another employee in the same or similar position. In this regard, the

   Class Members are similar to Plaintiff.


30. Although the exact amount of damages may vary among individual Class Members, the

   damages for each individual can easily he calculated using the same methodology and

   formula.




                                                                                    Page 6 of 8
   Case 2:19-cv-13546-MLCF-JCW Document 1 Filed 11/11/19 Page 7 of 8



31. Defendants possess the names and addresses ofall Class Members in its records. The Class

   Members should be allowed to receive notice about this lawsuit and be given an

   opportunity to join. Like Plaintiff, these similarly situated workers are entitled to recover

   their unpaid wages and overtime wages, liquidated damages, attorneys' fees, and other

   damages. Therefore, notice is appropriately sent to the following class:

   "All ofDefendants'current andformer Technicians who workedfor Defendants in the past
   three years and were paid based upon a set amount per job completed and/or point
   system."

                                 CAUSES OF ACTION


32. Plaintiff incorporates the allegations in the preceding paragraphs.

33. Defendants failed to pay them appropriate overtime wages required by the FLSA for all

   hours worked.


34. Plaintiff and the Class Members were not paid the correct overtime rate of pay when they

   worked more than forty (40) hours in a work week. In fact, they were paid no overtime at

   all. Defendants paid Plaintiff and the Class Members through on a "job" completed basis

   and/or point system that failed to take into account the actual hours worked. Defendants'

   failure to pay Plaintiff and the Class Members the correct overtime rate of pay violated the

   FLSA.


35. Defendants' failure to pay overtime wages to Plaintiff and the Class Members in

   accordance with the FLSA was willful as that term is defined by Section 255(a) and was

   not based on a good faith belief that its conduct complied with the FLSA. Therefore, the

   three (3) years statute of limitations period applies to Plaintiffs and the Class Members'

   damages in this case.




                                                                                    Page 7 of 8
      Case 2:19-cv-13546-MLCF-JCW Document 1 Filed 11/11/19 Page 8 of 8




   36. Plaintiff and the Class Members are entitled to wages for all hours worked up to forty (40)

       in a work week, overtime wages for all hours worked in exeess of forty (40) in a work

       week, an amount equal to all of their unpaid wages as liquidated damages, as well as their

       reasonable and necessary attorneys' fees and costs of this action 29 U.S.C. § 216(b).

                                         JURY DEMAND


   37. Plaintiff hereby demands a trial by jury.

                                           PRAYER


       Plaintiff respectfully requests that judgment be entered against Defendants, awarding him

and all similarly situated employees:

   a. Wages for all hours worked up to forty (40) per week;

   b. Overtime compensation for all hours worked in exeess of forty (40) per week at the rate of

       one and half times his regular rate of pay;

   e. An equal amount as liquidated damages;

   d. Reasonable and necessary attorneys' fees, costs, and expenses ofthis action; and

   e. Such other and further relief as may be required by law.



                                             Respectfully Submitted:

                                             /s/Preston L. Hayes

                                             GEORGE B. RECILE (#11414)
                                             PRESTON L. HAYES (#29898)
                                             RYAN P. MONSOUR (#33286)
                                             ZACHAR R. SMITH (#11414)
                                             Chehardy, Sherman, Williams, Murray, Recile,
                                             Stakelum & Hayes, L.L.P.
                                             One Galleria Boulevard, Suite 1100 Metairie,
                                             Louisiana 70001
                                             Telephone:(504)833-5600
                                             Facsimile:(504)613-4528
                                             Counselfor Plaintiff


                                                                                      Page 8 of 8
